                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPERATING ENGINEERS' HEALTH                        Case No. 18-cv-05411-JSC
                                         AND WELFARE TRUST FUND FOR
                                   8     NORTHERN CALIFORNIA, et al.,
                                                                                            ORDER TO SHOW CAUSE RE:
                                                        Plaintiffs,                         SERVICE OF PROCESS
                                   9
                                                 v.                                         Re: Dkt. No. 22
                                  10

                                  11     AG-TECH INC.,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In this civil action, Plaintiffs, several employee benefit plans and their trustees, the Heavy

                                  14   and Highway Committee, and the Operating Engineers Local Union No. 3 of the International

                                  15   Union of Operating Engineers AFL-CIO, allege that Defendant Ag-Tech, Inc. failed to pay

                                  16   contributions to the trust funds as required by the parties’ bargaining agreements. Plaintiffs’

                                  17   motion for default judgment requesting unpaid contributions, liquidated damages, interest, and

                                  18   attorneys’ fees and costs is now pending before the Court. Because the Court has concerns

                                  19   regarding the adequacy of service, Plaintiffs are ORDERED TO SHOW CAUSE as follows.

                                  20                                              DISCUSSION

                                  21          “A federal court does not have jurisdiction over a defendant unless the defendant has been

                                  22   served properly under Fed. R. Civ. P. 4.” Direct Mail Specialists, Inc. v. Eclat Computerized

                                  23   Techs., Inc., 840 F.2d 685, 688 (9th Cir. 1988). Service on a corporation may be made by

                                  24   delivering a copy of the summons and complaint in accordance with state law where the district

                                  25   court is located. See Fed. R. Civ. Proc. 4(e)(1) & 4(h)(1)(A). California law states that service on

                                  26   a corporation may be made by serving “the person designated as agent for service of process.”

                                  27   Cal. Civ. Proc. Code § 416.10(a). Service may be completed by personal service, Cal. Civ. Proc.

                                  28   Code § 415.10, or by leaving the summons and complaint “during usual office hours in [the
                                   1   person’s] office or, if no physical address is known, at his or her usual mailing address… with the

                                   2   person who is apparently in charge thereof, and by thereafter mailing a copy of the summons and

                                   3   complaint by first-class mail, postage prepaid to the person to be served at the place where a copy

                                   4   of the summons and complaint were left,” Cal. Civ. Proc. Code § 415.20(a).

                                   5          Here, the summons listed Defendant’s name and address as “AG-TECH INC., a California

                                   6   Corporation; c/o Jordan L. Henne, Agent for Service of Process; 925 Timbell Rd.; Waterford, CA

                                   7   95386” (the “Timbell Road” address). (Dkt. No. 6.) Additionally, the California Secretary of

                                   8   State website gives Defendant’s agent as Jordan L. Henne and the address for service of process as

                                   9   the Timbell address. See Business Search – Entity Detail, CALIFORNIA SECRETARY OF STATE,

                                  10   https://businesssearch.sos.ca.gov/ (select “Corporation Name” search type and search “ag-tech”)

                                  11   (last visited June 10, 2019). However, the Proof of Service states that the Complaint and

                                  12   Summons were served on Ag-Tech’s agent for service of process, Jordan Henne, by substituted
Northern District of California
 United States District Court




                                  13   service by leaving copies with Kristina Henne, wife of the agent for service, at 5476 Greenoaks

                                  14   Drive, Riverbank, CA 95367 (the “Greenoaks Drive” address) as well as by mail at the same

                                  15   address. (Dkt. No. 11 at 2, 4.)

                                  16          Plaintiff’s motion for default judgment does not address (1) that Defendant was served at a

                                  17   different address than the one identified for the agent for service of process, or that (2) substituted

                                  18   service was made on the wife of the agent for service of process. While substituted service may

                                  19   be proper, “Plaintiffs must [] be reasonably diligent in their attempts at direct service before

                                  20   substitute service is permitted.” Hong-Ming Lu v. Primax Wheel Corp., No. C 04-4170 JSW,

                                  21   2005 WL 807048, at *3 (N.D. Cal. Apr. 7, 2005). Plaintiffs have provided no information

                                  22   regarding what efforts were made to serve Defendant prior to making substituted service. See

                                  23   Aussieker v. M&S Green-Power Energy, Inc., No. 2:18-cv-03234-JAM-AC, 2019 WL 2183783, at

                                  24   *4 (E.D. Cal. May 21, 2019) (recommending denial of motion for default judgment because

                                  25   plaintiffs did not attempt personal service two or three times before using substitute service). Nor

                                  26   have Plaintiffs shown that the Greenoaks Drive address is an office address as required by Cal.

                                  27   Civ. Proc. Code § 415.20(a). See Gambord v. Westside Gas, Inc., No. 17-cv-00262-BLF, 2017

                                  28   WL 2774408, at *3 (N.D. Cal. June 26, 2017) (finding that substituted service by leaving the
                                                                                          2
                                   1   summons and complaint with the agent’s wife at their residence would be ineffective because the

                                   2   agent’s address is not defendant business’s address). The California Code of Civil Procedure

                                   3   allows service by leaving a copy of the summons and complaint at the person’s dwelling, but only

                                   4   in particular circumstances, which are not present here. See Cal. Civ. Proc. Code § 415.20(b); see

                                   5   also Cal. Civ. Proc. Code §§ 416.60, 416.70, 416.80, 416.90.

                                   6          Accordingly, Plaintiffs are ORDERED TO SHOW CAUSE regarding the adequacy of

                                   7   service. In particular, Plaintiffs shall file a written response to this Order by June 27, 2019. The

                                   8   June 27, 2019 hearing on Plaintiff’s motion for default judgment is VACATED. The Court will

                                   9   take the motion under submission upon receipt of the order to show cause response.

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 14, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     JACQUELINE SCOTT CORLEY
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
